                                    IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                            CHARLOTTE DIVISION
                                    CIVIL ACTION NO. 3:20-CV-00036-RJC-DSC


                RASHONDA WHEELER,                                )
                                                                 )
                                  Plaintiff,                     )
                                                                 )
                v.                                               )
                                                                 )
                BMW OF NORTH AMERICA LLC,                        )
                                                                 )
                                 Defendant.                      )



                       THIS MATTER is before the Court on the “Motion for Admission Pro Hac Vice and

               Affidavit [for Vlad Hirnyk]” (document #3) filed January 17, 2020. For the reasons set forth

               therein, the Motion will be granted


                       The Clerk is directed to send copies of this Order to counsel for the parties, including but

               not limited to moving counsel, and to the Honorable Robert J. Conrad, Jr.


                       SO ORDERED.


Signed: February 27, 2020
